Exhibit THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT THERETO UNDER SUCH ACT AND APPLICABLE LAWS OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED. Dated December 11, 2009 Warrant to Purchase up to 750,000 Shares of Common Stock (subject to adjustment) WARRANT TO PURCHASE COMMON STOCK of RECOVERY ENERGY, INC. Void after November 30, 2014 This certifies that, for value received, Bel-Car Properties, Inc., or its registered assigns ("Holder") is entitled, subject to the terms set forth below, to purchase from RECOVERY ENERGY, INC., a Nevada corporation (the "Company"), up to 750,000 shares of common stock, par value $0.001 per share, of the Company (the "Common Stock"), as constituted on the date hereof (the "Warrant Issue Date"), upon surrender hereof, at the principal office of the Company referred to below, with the subscription form attached hereto duly executed, and simultaneous payment therefor in lawful money of the United States or otherwise as hereinafter provided, at the Exercise Price as set forth in Section 2 below. The number and character of such shares of Common Stock and the Exercise Price are subject to adjustment as provided below. The term "Warrant" as used herein shall include this Warrant, and any warrants delivered in substitution or exchange therefor as provided herein. 1.Term of Warrant.Subject to the terms and conditions set forth herein, this Warrant shall be exercisable, in whole or in part, during the term commencing on the Warrant Issue Date and ending at 5:00 p.m., Mountain Time, on November 30, 2014, and shall be void thereafter. 2.Exercise Price.The exercise price at which this Warrant may be exercised shall be $3.50 per share (the "Exercise Price"); in any case, as such Exercise Price may be adjusted from time to time pursuant to Section 11 hereof. 3.Exercise of Warrant. (a)Method of Exercise.The purchase rights represented by this Warrant are exercisable by the Holder in whole or in part, at any time, or from time to time during the term hereof as described in Section 1 above, by the surrender of this Warrant and the Notice of Exercise annexed hereto duly completed and executed on behalf of the Holder, at the principal office of the Company (or such other office or agency of the Company as it may designate by notice in writing to the Holder at the address of the Holder appearing on the books of the Company), upon payment (A) in cash or by check acceptable to the Company, (B) by authorization in the Exercise Notice to reduce the number of shares of Common Stock issued to the Holder upon such exercise by a number equal to the aggregate exercise price divided by the Market Price on the date of exercise, or (C) by a combination of (A) and (B), of the purchase price of the shares to be purchased."Market Price" means the price per share of the Common Stock on any date of determination, which shall be: (i)if the Common Stock is listed on a U.S. national securities exchange on such date, the closing sale price or, if no closing sale price is reported, the last-reported sale price on such date on the U.S. national securities exchange on which the Common Stock is listed or admitted to trading; or (ii)if the Common Stock is not listed on a U.S. national securities exchange on such date, or if the closing sale price or last-reported sale price is not obtainable (even if the Common Stock is listed or admitted to trading on such U.S. national securities exchange), an average of the last-quoted bid and ask prices in the over-the-counter market on such date as reported by the OTC Bulletin Board, Pink Sheets LLC or a similar organization (including any successor thereto); or (iii)if the Market Price cannot be determined pursuant to either (i) or (ii) above, determined by the Board of Directors of the Company in its reasonable judgment. (b)Issuance of Shares.This Warrant shall be deemed to have been exercised immediately prior to the close of business on the date of its surrender for exercise as provided above, and the person entitled to receive the shares of Common Stock issuable upon such exercise shall be treated for all purposes as the holder of record of such shares as of the close of business on such date. As promptly as practicable on or after such date and in any event within ten days thereafter, the Company at its expense shall issue and deliver to the person or persons entitled to receive the same a certificate or certificates for the number of shares issuable upon such exercise. In the event that this Warrant is exercised in part, the Company at its expense will execute and deliver a new Warrant of like tenor exercisable for the number of shares for which this Warrant may then be exercised. 4.No Fractional Shares or Scrip.
